OMB APPROVAL OMB Number: 3235-0145 Expires: February 28, 2009 Estimated average burden hours per response………11 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No.1)* NORD RESOURCES CORP (Name of Issuer) Common Stock (Title of Class of Securities) 655555100 (CUSIP Number) December 31, 2007 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [_]Rule 13d-1(b) [X]Rule 13d-1(c) [_]Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No 655555100 1. NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Libra Advisors, LLC 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)[_] (b)[X] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION New York NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 6. SHARED VOTING POWER 6,582,750 7. SOLE DISPOSITIVE POWER 8. SHARED DISPOSITIVE POWER 6,582,750 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 6,582,750 10. CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) [_] 11. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 9.6% 12. TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO CUSIP No 655555100 1. NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Libra Associates, LLC 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)[_] (b)[X] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 6. SHARED VOTING POWER 5,266,200 7. SOLE DISPOSITIVE POWER 8. SHARED DISPOSITIVE POWER 5,266,200 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 5,266,200 10. CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) [_] 11. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 7.7% 12. TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO CUSIP No 655555100 1. NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Libra Fund, L.P. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)[_] (b)[X] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 6. SHARED VOTING POWER 5,266,200 7. SOLE DISPOSITIVE POWER 8. SHARED DISPOSITIVE POWER 5,266,200 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 5,266,200 10. CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) [_] 11. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 7.7% 12. TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN CUSIP No 655555100 1. NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Ranjan Tandon 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)[_] (b)[X] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 6. SHARED VOTING POWER 6,582,750 7. SOLE DISPOSITIVE POWER 8. SHARED DISPOSITIVE POWER 6,582,750 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 6,582,750 10. CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) [_] 11. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 9.6% 12. TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN CUSIP No 655555100 Item 1. (a). Name of Issuer: Nord Resource Corp. (b). Address of Issuer's Principal Executive Offices: One West Wetmore Road, Suite 203 Tucson, Arizona 85750 Item 2. (a). Name of Person Filing: Libra Advisors, LLC Libra Associates, LLC Libra Fund, L.P. Ranjan Tandon (b). Address of Principal Business Office, or if None, Residence: 909 Third Avenue 29th Floor New York, New York 10022 (c). Citizenship: Libra Advisors, LLC - New York limited liability company Libra Associates, LLC - Delaware limited liability company Libra Fund, L.P. - Delaware limited partnership Ranjan Tandon - United States of America (d). Title of Class of Securities: Common Stock (e). CUSIP Number: 655555100 Item 3. If This Statement is filed pursuant to ss.240.13d-1(b) or 240.13d-2(b), or (c), check whether the person filing is a (a) [_] Broker or dealer registered under Section 15 of the Exchange Act (15 U.S.C. 78c). (b) [_] Bank as defined in Section 3(a)(6) of the Exchange Act (15 U.S.C. 78c). (c) [_] Insurance company as defined in Section 3(a)(19) of the Exchange Act (15 U.S.C. 78c). (d) [_] Investment company registered under Section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8). (e) [_] An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) [_] An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) [_] A parent holding company or control person in accordance with Rule 13d-1(b)(1)(ii)(G); (h) [_] A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C.1813); (i) [_] A church plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) [_] Group, in accordance with s.240.13d-1(b)(1)(ii)(J). Item 4. Ownership. Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a) Amount beneficially owned: 5,266,200 shares deemed beneficially owned by Libra Associates, LLC 5,266,200 shares deemed beneficially owned by Libra Fund, L.P. 6,582,750 shares deemed beneficially owned by Libra Advisors, LLC 6,582,750 shares deemed beneficially owned by Ranjan Tandon (b) Percent of class: 7.7% deemed beneficially owned by Libra Associates, LLC 7.7% deemed beneficially owned by Libra Fund, L.P. 9.6% deemed beneficially owned by Libra Advisors, LLC 9.6% deemed beneficially owned by Ranjan Tandon (c) Number of shares as to which the person has: (i) Sole power to vote or direct the vote Libra Associates, LLC: 0 Libra Fund, L.P.: 0 Libra Advisors, LLC 0 Ranjan Tandon: 0 (ii) Shared power to vote or to direct the vote Libra Associates, LLC: 5,266,200 Libra Fund, L.P.: 5,266,200 Libra Advisors, LLC: 6,582,750 Ranjan Tandon: 6,582,750 (iii) Sole power to dispose or to direct the disposition of Libra Associates, LLC: 0 Libra Fund, L.P.: 0 Libra Advisors, LLC 0 Ranjan Tandon: 0 (iv) Shared power to dispose or to direct the disposition of Libra Associates, LLC: 5,266,200 Libra Fund, L.P.: 5,266,200 Libra Advisors, LLC: 6,582,750 Ranjan Tandon: 6,582,750 Item 5. Ownership of Five Percent or Less of a Class. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following [_]. Instruction:Dissolution of a group requires a response to this item. N/A Item 6. Ownership of More Than Five Percent on Behalf of Another Person. If any other person is known to have the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, such securities, a statement to that effect should be included in response to this item and, if such interest relates to more than five percent of the class, such person should be identified.A listing of the shareholders of an investment company registered under the Investment Company Act of 1940 or the beneficiaries of employee benefit plan, pension fund or endowment fund is not required. The shares reported herein are held in the accounts of two private investment funds (the "Funds"), including Libra Fund, L.P., the investments of which are managed by Libra Advisors, LLC and/or Libra Associates, LLC.Ranjan Tandon is the managing member of Libra Advisors, LLC and Libra Associates, LLC.Libra Fund, L.P. is the only one of the Funds which beneficially owns more than five percent of the shares reported herein. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company. If a parent holding company has filed this schedule, pursuant to Rule 13d-1(b)(1)(ii)(G), so indicate under Item 3(g) and attach an exhibit stating the identity and the Item 3 classification of the relevant subsidiary.If a parent holding company has filed this schedule pursuant to Rule 13d-1(c) or Rule 13d-1(d), attach an exhibit stating the identification of the relevant subsidiary. N/A Item 8. Identification and Classification of Members of the Group. If a group has filed this schedule pursuant to §240.13d-1(b)(1)(ii)(J), so indicate under Item 3(j) and attach an exhibit stating the identity and Item 3 classification of each member of the group.If a group has filed this schedule pursuant to §240.13d-1(c) or §240.13d-1(d), attach an exhibit stating the identity of each member of the group. N/A Item 9. Notice of Dissolution of Group. Notice of dissolution of a group may be furnished as an exhibit stating the date of the dissolution and that all further filings with respect to transactions in the security reported on will be filed, if required, by members of the group, in their individual capacity.See Item 5. N/A Item 10. Certification. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. February 14, 2008 (Date) LIBRA ADVISORS, LLC*** By: /s/ Ranjan Tandon Name:Ranjan Tandon Title: Managing Member LIBRA ASSOCIATES, LLC*** By: /s/ Ranjan Tandon Name:Ranjan Tandon Title: Managing Member LIBRA FUND, L.P. By: LIBRA ASSOCIATES, LLC General Partner By: /s/ Ranjan Tandon Name:Ranjan Tandon Title: Managing Member RANJAN TANDON*** /s/ Ranjan Tandon Name:Ranjan Tandon ***The Reporting Persons specifically disclaim beneficial ownership of the securities reported herein except to the extent of theirpecuniary interest therein. The original statement shall be signed by each person on whose behalf the statement is filed or his authorized representative.If the statement is signed on behalf of a person by his authorized representative other than an executive officer or general partner of the filing person, evidence of the representative's authority to sign on behalf of such person shall be filed with the statement, provided, however, that a power of attorney for this purpose which is already on file with the Commission may be incorporated by reference.The name and any title of each person who signs the statement shall be typed or printed beneath his signature. Note.Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See s.240.13d-7 for other parties for whom copies are to be sent. Attention.Intentional misstatements or omissions of fact constitute Federal criminal violations (see 18 U.S.C. 1001). Exhibit A AGREEMENT The undersigned agree that this Schedule 13G relating to the Common Stock of Nord Resources Corp. shall be filed on behalf of the undersigned. Date: February 14, 2008 LIBRA ADVISORS, LLC By: /s/ Ranjan Tandon Name:Ranjan Tandon Title: Managing Member LIBRA ASSOCIATES, LLC By: /s/ Ranjan Tandon Name:Ranjan Tandon Title: Managing Member LIBRA FUND, L.P. By: LIBRA ASSOCIATES, LLC General Partner By: /s/ Ranjan Tandon Name:Ranjan Tandon Title: Managing Member RANJAN TANDON /s/ Ranjan Tandon Name:Ranjan Tandon SK 03784 0001 853929
